[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION CT Page 9223
Here the plaintiff Barbara A. Tzepos has retained her husband, George, to represent her in a tax appeal against the City of Waterbury. George Tzepos was a member of the Corporation Counsel's office representing the City in tax appeals at the time the assessment in question was made. There is no evidence this assessment or any confidential information concerning this assessment was ever discussed by any city officials with the Corporation Counsel's office while George Tzepos was with that office.
The American Bar Association formal opinion No. 342 would in these circumstances not require the disqualification of George Tzepos under Rule 1.11 of the Rules of Professional Conduct nor do the principles of State v. Jones, 180 Conn. 443 require his disqualification.
Accordingly, the motion to disqualify is denied.
McDONALD, J.